 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CEDRIC EUGENE GREEN,                                Case No.: 3:18-cv-01804-CAB-BLM
     CDCR #F-38011
12
                                                         ORDER:
13                                      Plaintiff,
                                                         (1) DISMISSING FIRST AMENDED
14                       vs.                             COMPLAINT PURSUANT TO 28
15                                                       U.S.C. § 1915(e)(2)(B) & § 1915A; and
16   R. SOLIS; J. WILBORN; J. MARTINEZ;                  (2) DENYING MOTION FOR
17   S. RINK; J. CLAYTON; DR. S. BEYER,                  JOINDER
18                                  Defendants.
19
20
21
22   I.    Procedural History
23         On August 2, 2018, Cedric Eugene Green (“Plaintiff”), a prisoner incarcerated at
24   California Men’s Colony located in San Luis Obispo, California, and proceeding pro se,
25   filed a civil complaint pursuant to 42 U.S.C. § 1983. (Doc. No. 1.) Plaintiff claimed his
26   constitutional rights were violated when he was previously housed at the Richard J.
27   Donovan Correctional Facility (“RJD”) in 2016. (Id. at 1.)
28   ///

                                                     1
                                                                             3:18-cv-01804-CAB-BLM
 1         Plaintiff did not prepay the civil filing fees required by 28 U.S.C. § 1914(a) at the
 2   time of filing; instead he filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to
 3   28 U.S.C. § 1915(a) (Doc. No. 5).
 4         On October 3, 2018, this Court GRANTED Plaintiff’s Motion to Proceed IFP and
 5   DISMISSED his Complaint pursuant to 28 U.S.C. § 1915(e)(2) & § 1915A. (Doc. No.
 6   6.) Plaintiff later filed a “Motion to Reconsider” the Court’s October 3, 2018 Order
 7   which was DENIED by the Court on October 31, 2018. (Doc. Nos. 9, 10.) Plaintiff has
 8   now filed his First Amended Complaint (“FAC”), along with a “Motion for Joinder.”
 9   (Doc. Nos. 12, 13.)
10   II.   Sua Sponte Screening per 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
11         A.     Standard of Review
12         As the Court previously informed Plaintiff, because he is a prisoner and is
13   proceeding IFP, his FAC requires a pre-answer screening pursuant to 28 U.S.C.
14   § 1915(e)(2) and § 1915A(b). Under these statutes, the Court must sua sponte dismiss a
15   prisoner’s IFP complaint, or any portion of it, which is frivolous, malicious, fails to state
16   a claim, or seeks damages from defendants who are immune. See Lopez v. Smith, 203
17   F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (discussing 28 U.S.C. § 1915(e)(2));
18   Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C. §
19   1915A(b)). “The purpose of [screening] is ‘to ensure that the targets of frivolous or
20   malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d
21   903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d
22   680, 681 (7th Cir. 2012)).
23         “The standard for determining whether a plaintiff has failed to state a claim upon
24   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
25   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
26   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
27   Cir. 2012) (screening pursuant to § 1915A “incorporates the familiar standard applied in
28   the context of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6)”).

                                                   2
                                                                               3:18-cv-01804-CAB-BLM
 1   Rule 12(b)(6) requires a complaint to “contain sufficient factual matter, accepted as true,
 2   to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678
 3   (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
 4           B.    Plaintiff’s Allegations
 5           On August 15, 2016, Defendant Solis alleged Plaintiff “committed battery on a
 6   peace officer resulting in the use of force” when he purportedly “attempted to stab [Solis]
 7   with a ball point pen.” (FAC at 4.) Plaintiff was “placed in handcuffs and escorted to a
 8   holding tank without incident by Solis.” (Id.)
 9           Unnamed prison officials informed Plaintiff that he was “being charged with
10   ‘battery on a peace officer’” which is a “felony offense likely for prosecution.” Plaintiff
11   contends that he was not advised of his “constitutional right against self-incrimination.”
12   (Id.)
13           While Plaintiff was in the “holding tank” and still in handcuffs, he claims he was
14   “approached by Solis, Martinez, Wilborn, Rink, Clayton, and Dr. Beyer.” (Id.) Plaintiff
15   alleges that they questioned him about the “allegation of battery on a peace officer
16   against Solis” but Plaintiff “refused to discuss the felony allegations against him.” (Id.)
17   In addition, Plaintiff claims that because he “decided to exercise his constitutional right
18   against self-incrimination and not participate in the investigation against him,”
19   Defendants “involuntarily admitted [him] into the Mental Health Crisis Bed (“MHCB”).
20   (Id.) It was determined by Defendants that Plaintiff was a “Danger to Others (“DTO”)”
21   based on the allegation made by Solis. (Id.)
22           Plaintiff further alleges that Defendants “applied the secondary concern of ‘Danger
23   to Self’ (“DTS”) only because of Plaintiff’s mental health history.” (Id. at 5.) However,
24   Plaintiff maintains that he never expressed or suggested he was a “DTS [or DTO]” on
25   August 15, 2016. (Id.) Plaintiff claims that the decision to place him in the MHCB
26   caused him to suffer the “hardships of seclusion” and Defendants threatened “use of force
27   to get Plaintiff to transfer from the holding tank” to the “seclusion of the MHCB” at
28   Correctional Treatment Center (“CTC”) (Id.)

                                                    3
                                                                                3:18-cv-01804-CAB-BLM
 1         Plaintiff alleges that he suffered “significant hardships” in MHCB. (Id.) For
 2   “approximately ten days,” Plaintiff claims he was denied soap, eating utensils,
 3   prescription eye glasses, clothing and underwear, bed linens, outdoor exercise, and the
 4   right to “participate in mental health treatment at the enhanced outpatient program level
 5   of care.” (Id.) Plaintiff claims that other prisoners who are accused of battery on a peace
 6   officer are not placed into seclusion but rather “placed in administrative segregation as a
 7   threat to the safety and security of the institution.” (Id. at 6.)
 8         Plaintiff was not issued a “rules violation report (“RVR”)” for the allegations
 9   relating to Solis “nor was the matter referred to the District Attorney’s office for criminal
10   prosecution.” (Id.)
11         Several hours later, on the same day, Plaintiff arrived at the CTC. (See id. at 6.)
12   During the “intake process,” Plaintiff was “again alleged to have committed battery on a
13   peace officer, against a different officer, S. Rios.” (Id.) Plaintiff did receive an RVR for
14   the allegation made by Rios. (See id.) Plaintiff claims that prison officials determined
15   that “Plaintiff was not so strongly influenced by symptoms of a mental illness” during the
16   incident with Rios. (Id.) Plaintiff alleges this finding undermines the previous
17   assessment that he was a danger to others and should never have been sent to “seclusion.”
18   (Id. at 7-8.) Plaintiff is not challenging the RVR that was issued but rather he claims that
19   it “demonstrate[s] as evidence that Plaintiff was forced into MHCB seclusion by threat of
20   use of force without any legitimate mental health justification.” (Id. at 8.)
21         C.     42 U.S.C. § 1983
22         Section 1983 is a “vehicle by which plaintiffs can bring federal constitutional and
23   statutory challenges to actions by state and local officials.” Anderson v. Warner, 451 F.3d
24   1063, 1067 (9th Cir. 2006). To state a claim under 42 U.S.C. § 1983, a plaintiff must
25   allege two essential elements: (1) that a right secured by the Constitution or laws of the
26   United States was violated, and (2) that the alleged violation was committed by a person
27   acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye,
28   789 F.3d 1030, 1035-36 (9th Cir. 2015).

                                                     4
                                                                              3:18-cv-01804-CAB-BLM
 1          D.      Retaliation claim
 2          Plaintiff alleges that because he “decided to exercise his constitutional right against
 3   self-incrimination and not participate in the investigation against him,” Defendants
 4   retaliated against him by “involuntarily” admitting him into the MHCB. (FAC at 4.)
 5          A retaliation claim has five elements. Brodheim v. Cry, 584 F.3d 1262, 1269 (9th
 6   Cir. 2009). First, Plaintiff must allege that the retaliated-against conduct is protected.
 7   Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012).1 Second, Plaintiff must allege
 8   Defendants took adverse action against him.2 Rhodes v. Robinson, 408 F.3d 559, 567 (9th
 9   Cir. 2005). Third, Plaintiff must allege a causal connection between the adverse action
10   and the protected conduct.3 Watison, 668 F.3d at 1114. Fourth, Plaintiff must allege the
11   “official’s acts would chill or silence a person of ordinary firmness from future First
12   Amendment activities.” Rhodes, 408 F.3d at 568 (internal quotation marks and emphasis
13   omitted).4 Fifth, Plaintiff must allege “that the prison authorities’ retaliatory action did
14   not advance legitimate goals of the correctional institution....” Rizzo, 778 F.2d at 532;
15   Watison, 668 F.3d at 1114-15.
16          While Plaintiff may have alleged facts sufficient to find that he engaged in
17   “protected conduct,” he has failed to allege sufficient facts to support other elements of a
18
19
     1
      The filing of an inmate grievance is protected conduct. Rhodes v. Robinson, 408 F.3d 559, 568 (9th
20   Cir. 2005).
21   2
      The adverse action need not be an independent constitutional violation. Pratt, 65 F.3d at 806. “[T]he
22   mere threat of harm can be an adverse action....” Brodheim, 584 F.3d at 1270.

23   3
      Because direct evidence of retaliatory intent rarely can be pleaded in a complaint, allegation of a
     chronology of events from which retaliation can be inferred is sufficient to survive dismissal. Watison,
24   668 F.3d at 1114 (citing Pratt, 65 F.3d at 808 (“[T]iming can properly be considered as circumstantial
25   evidence of retaliatory intent.”)).

26   4
       “[A] plaintiff who fails to allege a chilling effect may still state a claim if he alleges he suffered some
     other harm,” Brodheim, 584 F.3d at 1269, that is “more than minimal,” Robinson, 408 F.3d at 568 n.11.
27   That the retaliatory conduct did not chill Plaintiff from suing the alleged retaliator does not defeat the
     retaliation claim at the motion to dismiss stage. Id. at 569.
28

                                                           5
                                                                                           3:18-cv-01804-CAB-BLM
 1   retaliation claim. Plaintiff fails to allege a plausible “causal connection” between his
 2   protected conduct and the actions taken by Defendants. Watison, 668 F.3d at 1114.
 3   Plaintiff claims he “did not participate in the investigation against him.” (FAC at 4.) As
 4   a result, Defendants purportedly placed him in the MHCB finding that he was a “danger-
 5   to-self” based on his “mental health history.” (Id. at 4-5.) Plaintiff argues that he was
 6   never a danger to himself or to others on August 15, 2016. (See id. at 5.)
 7         A court “‘may take notice of proceedings in other courts, both within and without
 8   the federal judicial system, if those proceedings have a direct relation to matters at
 9   issue.’” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v.
10   Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)). Here, the Court takes judicial
11   notice of another civil rights matter Plaintiff has filed prior to this action, See Green v.
12   Thiessen, et al., S.D. Cal. Civil Case No. 3:18-cv-01165-JAH-RBM (“Green I”) (Doc.
13   No. 1). In that separate action, Plaintiff alleges that he attempted suicide on June 24,
14   2016 and told prison officials on July 14, 2016 that he was “fearful of committing
15   suicide.” (Id., Doc. No. 1 at 3, 6-7.) The actions in Green I also occurred at RJD and
16   involved some of the same correctional officers and mental health personnel.
17         Plaintiff has made clear in his FAC that this is a separate action and therefore, the
18   Court does not consider the claims in this action to be duplicative of the claims brought in
19   Green I. A review of the previous action filed indicates that Plaintiff admits he was
20   suicidal on multiple occasions in the weeks and months prior to the events giving rise in
21   this action and he also admits to suffering from serious mental health issues. Therefore,
22   Plaintiff’s contention that the decision to base the decision to place him in the MHCB
23   was based on his asserted right not to participate in the investigation rather than based on
24   the professional determination of the status of his mental health, is simply not plausible.
25   Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of
26   a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556
27   U.S. at 678. “Determining whether a complaint states a plausible claim for relief [is] ... a
28   context-specific task that requires the reviewing court to draw on its judicial experience

                                                    6
                                                                                3:18-cv-01804-CAB-BLM
 1   and common sense.” Id. The “mere possibility of misconduct” or “unadorned, the
 2   defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
 3   standard. Id.
 4         Therefore, the Court finds that Plaintiff has failed to allege facts sufficient to show
 5   the required causal connection in order to find a retaliation claim and dismisses these
 6   claims for failing to state a claim upon which relief may be granted.
 7         E.        Equal Protection
 8         Plaintiff claims his equal protection rights were violated when prison officials
 9   made the decision to house him in the MHCB. (See FAC at 6.) Plaintiff claims that
10   “similarly situated inmates who are participants in the mental health services delivery
11   system or not, are not involuntarily admitted into MHCB seclusion” based “on an
12   allegation of battery on a peace officer” and are instead housed in “administrative
13   segregation as a threat to the safety and security of the institution.” (Id.)
14         The Equal Protection Clause requires that persons who are similarly situated be
15   treated alike. City of Cleburne, Tex. v. Cleburne Living Ctr., Inc., 473 U.S. 432, 439
16   (1985). An equal protection claim is pleaded by alleging that a defendant intentionally
17   discriminated against the plaintiff based on his membership in a protected class, Serrano
18   v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003), Lee v. City of Los Angeles, 250 F.3d
19   668, 686 (9th Cir. 2001), or by alleging facts sufficient to plausibly show that similarly
20   situated individuals were intentionally treated differently absent a rational relationship to
21   a legitimate state purpose. Engquist v. Oregon Department of Agriculture, 553 U.S. 591,
22   601-02 (2008); Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 592 (9th Cir. 2008); North
23   Pacifica LLC v. City of Pacifica, 526 F.3d 478, 486 (9th Cir. 2008).
24         Plaintiff does not allege he was discriminated against because he is a member of
25   any protected class. Serrano, 345 F.3d at 1082. He also fails to allege facts to plausibly
26   show other prisoners “similarly situated” were treated differently and that any disparate
27   treatment lacked a legitimate purpose. See McCollum v. Cal. Dept. of Corr. and Rehab.,
28   647 F.3d 870, 880-81 (9th Cir. 2011) (Equal Protection claims require a plaintiff to

                                                    7
                                                                                3:18-cv-01804-CAB-BLM
 1   “articulate which [other persons] were similarly situated or how he is similar to these
 2   [persons].”).
 3          Thus, without more, Plaintiff’s vague and conclusory allegations that Defendants
 4   denied him “equal protection” in violation of the Fourteenth Amendment are also
 5   insufficient to state a claim for relief.
 6          F.       Eighth Amendment claims
 7          Plaintiff also claims that he was subjected to “cruel and unusual punishment.”
 8   (FAC at 4.) Plaintiff alleges that for the ten (10) days while he was housed in the MHCB
 9   he was “restricted” from sanitation items, eating utensils, ability to wear prescription eye
10   glasses, clothing, bed lines and outdoor exercise. (Id. at 5.)
11          The Eighth Amendment’s prohibition against cruel and unusual punishment
12   protects prisoners not only from inhumane methods of punishment but also from
13   inhumane conditions of confinement. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th
14   Cir. 2006) (citing Farmer v. Brennan, 511 U.S. 825, 847 (1994); Rhodes v. Chapman,
15   452 U.S. 337, 347 (1981)) (quotation marks omitted). While conditions of confinement
16   may be, and often are, restrictive and harsh, they must not involve the wanton and
17   unnecessary infliction of pain. Morgan, 465 F.3d at 1045 (citing Rhodes, 452 U.S. at
18   347). Thus, conditions which are devoid of legitimate penological purpose or contrary to
19   evolving standards of decency that mark the progress of a maturing society violate the
20   Eighth Amendment. Id. (quotation marks and citations omitted); Hope v. Pelzer, 536 U.S.
21   730, 737 (2002); Rhodes, 452 U.S. at 346.
22          In addition, prison officials have a duty to ensure prisoners are provided adequate
23   shelter, food, clothing, sanitation, medical care, and personal safety, Johnson v. Lewis,
24   217 F.3d 726, 731 (9th Cir. 2000) (quotation marks and citations omitted). To plead an
25   Eighth Amendment claim, prisoners must allege facts sufficient to plausibly show that
26   officials acted with deliberate indifference to a substantial risk of harm to their health or
27   safety. Farmer, 511 U.S. at 847.
28   ///

                                                    8
                                                                               3:18-cv-01804-CAB-BLM
 1          Here, Plaintiff has failed to state an Eighth Amendment claim because he has
 2   failed to allege facts sufficient to plausibly show that any of the persons he has named as
 3   Defendants in this case acted with deliberate indifference to any known, specific, or
 4   individualized substantial risk to his health or safety. Farmer, 511 U.S. at 847; see also
 5   Paine v. City of Lompoc, 265 F.3d 975, 984 (9th Cir. 2001) (whether or not each
 6   defendant “is a participant in the incidents that could give rise to liability” is a necessary
 7   element of the § 1983 claim). In order to establish a claim for damages against an
 8   individual prison official under § 1983, Plaintiff must allege facts to plausibly show that
 9   each official’s deliberate indifference actually and proximately caused a deprivation of
10   his Eighth Amendment rights. Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988).
11          While inmates have the right to personal hygiene supplies, such as soap, Plaintiff’s
12   Complaint fails to contain sufficient factual allegations to suggest that the denial of
13   supplies for a period of time amounts to the type of objectively serious deprivation the
14   Cruel and Unusual Punishments Clause exists to prevent. See Keenan v. Hall, 83 F.3d
15   1083, 1091 (9th Cir. 1996), amended by 135 F.3d 1318 (9th Cir. 1998); Farmer, 511 U.S.
16   at 834. There are no allegations that the deprivation was “severe or prolonged.” See
17   Anderson v. County of Kern, 45 F.3d 1310, 1314 (9th Cir. 1995) (“[S]ubjection of a
18   prisoner to lack of sanitation that is severe or prolonged can constitute an infliction of
19   pain within the meaning of the Eighth Amendment.”).
20          Thus, because Plaintiff fails to allege facts sufficient to satisfy either the objective
21   or the subjective component of an Eighth Amendment violation–that any Defendant
22   caused him to be deprived of “life’s necessities” with deliberate indifference to his health
23   or safety–his FAC fails to state an Eighth Amendment claim upon which relief can be
24   granted.
25   III.   Conclusion and Order
26          Good cause appearing, IT IS HEREBY ORDERED that:
27          1.    The Court DISMISSES Plaintiff’s FAC for failing to state a claim pursuant
28   to 28 U.S.C. § 1915(e)(2) and § 1915A(b).

                                                    9
                                                                                 3:18-cv-01804-CAB-BLM
 1         2.    The Court GRANTS Plaintiff thirty (30) days leave from the date of this
 2   Order to file an Amended Complaint which cures all the deficiencies of pleading noted.
 3   Plaintiff’s Amended Complaint must be complete in itself without reference to his
 4   original pleading. Defendants not named and any claims not re-alleged in the Amended
 5   Complaint will be considered waived. See S.D. CAL. CIVLR 15.1; Hal Roach Studios,
 6   Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
 7   pleading supersedes the original.”); Lacey, 693 F.3d at 928 (noting that claims dismissed
 8   with leave to amend which are not re-alleged in an amended pleading may be “considered
 9   waived if not repled.”). In addition, Plaintiff’s Amended Complaint must comply with
10   Rule 8 of the FRCP and S.D. Cal. CivLr 8.2(a).
11         3.    The Court DENIES Plaintiff’s Motion for Joinder (Doc. No. 12) as moot.
12         4.    The Clerk of Court is directed to mail Plaintiff a court approved form civil
13   rights complaint.
14         IT IS SO ORDERED.
15   Dated: January 4, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 10
                                                                            3:18-cv-01804-CAB-BLM
